 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    BOOKXCHANGE FL, LLC,                                      Case No. 19-CV-1099-RSL

10                          Plaintiff,                          ORDER DENYING
11                     v.                                       PLAINTIFF’S MOTION TO
                                                                COMPEL AMAZON.COM’S
12    BOOK RUNNERS, LLC, et al.,                                COMPLIANCE WITH
13                          Defendants.                         SUBPOENA

14
15          This matter comes before the Court on plaintiff’s “Motion to Compel Amazon.com Inc.’s
16 Compliance with Subpoena” (Dkt. #1) and “Stipulated Motion to File Under Seal Five Reply
17 Exhibits” (Dkt. #10). Plaintiff moves to compel Amazon.com, Inc.’s (“Amazon”) compliance
18 with a subpoena in this district under Federal Rule of Civil Procedure Rule 45(d)(2)(B)(i). The
19 underlying action is BookXchange FL, LLC v. Book Runners, LLC, et al., No. 19-CV-506 (N.D.
20 Ill.).
21          Local Civil Rule (“LCR”) 37(a)(1) provides,
22                Any motion for an order compelling disclosure or discovery must
                  include a certification, in the motion or in a declaration or affidavit,
23
                  that the movant has in good faith conferred or attempted to confer
24                with the person or party failing to make disclosure or discovery in an
                  effort to resolve the dispute without court action. The certification
25
                  must list the date, manner, and participants to the conference. If the
26                movant fails to include such a certification, the court may deny the
                  motion without addressing the merits of the dispute. A good faith
27
                  effort to confer with a party or person not making a disclosure or
28                discovery requires a face-to-face meeting or a telephone conference.

     ORDER DENYING MOTION TO COMPEL - 1
 1 LCR 37(a)(1). The Court, having reviewed the parties’ briefing, supporting declarations, and
 2 exhibits, finds plaintiff’s motion failed to include the requisite LCR 37(a)(1) certification.
 3         Accordingly, plaintiff’s motion to compel (Dkt. #1) is DENIED without prejudice. See
 4 LCR 37(a)(1). Plaintiff’s alternative request to transfer this matter to the Northern District of
 5 Illinois for decision is DENIED as moot. Pursuant to LCR 5(g)(3), plaintiff’s unopposed
 6 motion to file under seal Exhibits A through E to its reply (Dkt. #10) is GRANTED.
 7
 8         IT IS SO ORDERED.
 9         DATED this 5th day of February, 2020.
10
11
12
13                                                    A
                                                      Robert S. Lasnik
14
                                                      United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION TO COMPEL - 2
